DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, the claim recites “the roller wheel is rotatably connected to the rotating shaft and capable of rotating with the rotating shaft synchronously”. This limitation renders the claim indefinite as it is unclear as to how the roller wheel can be “rotatably connected” to the rotating shaft and capable of rotating with the shaft synchronously as if the wheel is “rotatably connected” to the shaft, then relative movement is permitted and the wheel and shaft would not readily rotate in synchrony. 
	Regarding Claim 12, the claim recites “the roller wheel is disposed on the one of the first drive teeth farthest from the cylinder”. This limitation renders the claim indefinite as “the one of the first drive teeth” lacks antecedent basis within the claim and it is unclear if the is referring to the “locking tooth” defined in claim 1 or a different tooth. 
	Regarding Claim 15, the claim recites “a release portion for releasing the firing pin to move towards the cylinder and the release portion and the second drive teeth are disposed on a circumference of the driving member”. This limitation renders the claim indefinite as although there is recitations of such language within the specification, it is unclear as to how the release portion can be for releasing the pin to move towards the cylinder as based on the specification, it would appear that the release portion is used to release the firing pin to allow for firing.
	Regarding Claim 18, line 2 recites “the piston” which lacks antecedent basis in the claim and therefore renders the claim indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-12 and 14-20 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Po (US PGPUB 2019/0126453).

Regarding Claim 1, Po discloses a nail gun (Figures 2-4; Para. 0027), comprising:
a housing (3 including cylinder 4 and muzzle 5); 
a power output assembly (lifting wheel 6 and drive associated therewith) disposed at least in part in the housing (within space 522 of muzzle 5; Para. 0029, 0031); 
a cylinder (4) disposed at least in part in the housing (3, 5; Para. 0027); and 
a firing pin (striking device 8; see Figures 5-6) configured to perform a nailing operation (Para. 0028), wherein the firing pin (8) is provided with a first drive teeth (teeth 824) capable of being driven (Para. 0035), the first drive teeth (824) comprises a locking tooth (lower most tooth 824; tooth furthest from 821 (Fig.5); Para. 0039) provided with a rotating shaft (826), the rotating shaft is provided with a roller wheel (body 827), and the roller wheel (827) is rotatable about a rotating axis (about axis of 826; Para. 0035).  

Regarding Claim 2, Po discloses a radius of the roller wheel (827) is greater than or equal to a length of a connecting line between a tooth crest of the locking tooth (824) and an axis center of the rotating shaft (826; note that the roller 827 and shaft 826 make up the tooth and therefore the tooth crest is viewed as the outermost portion of the roller wheel 827 and therefore the distances are the same, or alternatively, assuming interpretation that the tooth is comprised of the shaft 826, the roller clearly comprises a greater radius than the shaft 126).  

Regarding Claim 11, Po discloses the rotating axis (of 826) is perpendicular an extension direction (see “X” in Figures 2-3) of ACTIVE 56538967v138the firing pin (8 as clearly shown).  

Regarding Claim 12, Po discloses the roller wheel (827) is disposed on the one of the first drive teeth (824) farthest from the cylinder (4; as shown wheels 827 are disposed on each shaft 826 of each tooth 824).  

Regarding Claim 14, Po discloses the nail gun further comprises a drive member (wheel 6) disposed between the firing pin (8) and the power output assembly (drive of 6; see Figure 3) and the drive member (6) comprises second drive teeth (61) for engaging with the first drive teeth (824) of the firing pin (8; Para. 0037).  

Regarding Claim 15, Po discloses the drive member (6) further comprises a release portion (62) for releasing the firing pin (8) to move towards the cylinder (4) and the release portion (62) and the second drive teeth (61) are disposed on a circumference of the driving member (6; Para. 0031).  

Regarding Claim 16, Po discloses a nail gun (Figures 2-4; Para. 0027), comprising: 
a housing  (3 including cylinder 4 and muzzle 5) formed with a first accommodating space (within muzzle 5) and a second accommodating space (interior of 3); 
a power output assembly (drive associated with lifting wheel 6) disposed at least in part in the first accommodating space (within space 522 of muzzle 5; Para. 0029, 0031); 
a cylinder (4) disposed at least in part in the second accommodating space (within 3; Para. 0027); 
a firing pin (striking device 8; see Figures 5-6) configured to perform a nailing operation (Para. 0028); and 
a drive member (wheel 6) configured to drive the firing pin (8; Para. 0037);
wherein the firing pin (8) is provided with a first drive teeth (824) capable of being driven (via 61) and a rotating shaft (826) provided with a roller wheel (827), the roller wheel (827) is capable of rotating about a rotating axis (about 826; Para. 0035), and the drive member (6) comprises a second drive teeth (61) capable of being engaged with the roller wheel (827; Para. 0037). 
  
Regarding Claim 17, Po discloses the nail gun further comprises a connecting base (52) connected to the cylinder (4), the connecting base (52) is provided with a first through hole (forming 521; see Figures 3-4) through which the firing pin (8) passes and exhaust ports for discharging gas (clearly shown in Figure 7), and the exhaust ports are distributed around the connecting base (52 as shown).  

Regarding Claim 18, Po discloses the cylinder (4) and the connecting base (52) are connected to each ACTIVE 56538967v140other such that a first space (above 81 in Figure 8) and a second space (below 81 in Figure 8) capable of being divided into by a piston (81) are formed and the exhaust ports are disposed in the second space (below 81 as shown in Figures 7-8).  

Regarding Claim 19, Po discloses the first drive teeth (824) comprise a locking tooth (bottom tooth 824) and a radius of the roller wheel (827) is greater than or equal to a length of a connecting line between a tooth crest of the locking tooth (824) and an axis center of the rotating shaft (826; note that the roller 827 and shaft 826 make up the tooth and therefore the tooth crest is viewed as the outermost portion of the roller wheel 827 and therefore the distances are the same, or alternatively, assuming interpretation that the tooth is comprised of the shaft 826, the roller clearly comprises a greater radius than the shaft 126).  

Regarding Claim 20, Po discloses the drive member (6) is configured to rotate about an axis (of center axis of 6) parallel to the rotating axis (of 826; clearly shown (i.e. Figure 6)) and the rotating axis (826) is perpendicular an extension direction (“X”) of the firing pin (8; as clearly shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Po (US PGPUB 2019/0126453).

Regarding Claim 6, Po discloses several features of the claimed invention including the power output assembly (drive of wheel 6) has a first symmetry plane, the cylinder has a second symmetry plane, the first symmetry plane is substantially parallel to the second symmetry plane (see “Annotated Views of Figures 3 and 7” below). 


    PNG
    media_image1.png
    725
    796
    media_image1.png
    Greyscale

Annotated Views of Figures 3 and 7

However, Po fails to disclose a distance between the first symmetry plane and the second symmetry plane being both greater than or equal to 0 and less than or equal to 15 mm. 
Given the common dimensions of handheld nail guns, it can be readily implied that the spacing between the depicted symmetry planes is at least comparable to 15 mm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to at the time the invention was effectively filed to have arranged the cylinder and output assembly to comprise such planes within the claimed range because Applicant has not disclosed that such dimensions provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Po because in either instance the tool would be handheld and compact for its intended nail ejecting operation. Therefore, it would have been an obvious matter of design choice to modify Po to obtain the invention as specified in the claim.
Further it is noted “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” per MPEP 2144.05(I) and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Po (US PGPUB 2019/0126453), in view of McCardle (US PGPUB 2011/0198381).


Regarding Claims 7-8, Po discloses the power output assembly (of 6) a drive shaft (of 6 and shown in Figure 3) capable of driving the firing pin (8) to move (via 6), the nail gun further comprises a drive member (6) disposed between the firing pin (8) and the drive shaft (of 6), the drive member (6) comprises second drive teeth (61) for engaging with the first drive teeth (824) of the firing pin (8; Para. 0037), and the second drive teeth (61) extends in an extension plane parallel to or coincident with the first symmetry plane (as shown the teeth 61 clearly extend in several directions including a direction that is parallel or coincident as the symmetry plane).  
However, Po is silent on the output assembly comprises a motor and a gearbox, the motor is configured to output a driving force to the gearbox, the gearbox is provided with a ACTIVE 56538967v137drive shaft.
Attention can be brought to McCardle which also teaches a nail gun (10; Figure 1) which comprises a power output assembly (40, 42,44 ) comprises a motor (40) and a gearbox (42), the motor (40) is configured to output a driving force to the gearbox (42), the gearbox (42) is provided with a ACTIVE 56538967v137drive shaft (44) which drives a lifter drive shaft (102; Figure 2) of a lifter (100; Para. 0084).
Use of a motor driven gearbox for providing power to a lifter drive mechanism is well known as taught by McCardle. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a gearbox and motor as taught by McCardle into the output assembly of Po to drive the drive mechanism. By using such an arrangement transmission of power can be effectively transferred from the motor to the lifter/drive mechanism. 

Regarding Claim 8, Po, as modified, discloses a distance between the extension plane (of 61) and the first symmetry plane is greater than or equal to 0 and less than or equal to 10 mm (as shown the teeth 61 clearly extend in several directions including directions that are close to and even coincident as the symmetry plane).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Po (US PGPUB 2019/0126453), in view of Bierdeman (US PGPUB 2019/0375084-cited in IDS)
Regarding Claims 9 and 10, Po discloses several features of the claimed invention and further discloses the firing pin (8) comprises a piston (81) disposed in the cylinder (4) but fails to disclose a radius of the cylinder is configured to be greater than or equal to 21 mm and less than or equal to 24 mm and a volume of the cylinder is configured to be greater than or equal to 180 ml and less than or equal to 260 ml and is further silent on a stroke of the piston in the cylinder is greater than or equal to 82 mm and less than or equal to 105 mm.  
Attention can be brought to the teachings of Bierdeman which includes a nail gun (10; Figure 1) comprising similar structure wherein a radius of a cylinder (18; Figure 5) is configured to be greater than or equal to 21 mm and less than or equal to 24 mm (see Para. 0038 which discloses a radius of 1.732 inches which is approx. 21.9mm) and a volume of the cylinder (18) is configured to be greater than or equal to 180 ml and less than or equal to 260 ml (see Para. 0038 which discloses a 10.8 cubic inch volume which is approx. 176 ml) and a stroke of a piston in the cylinder (18) is greater than or equal to 82 mm and less than or equal to 105 mm (see Para. 0037 which discloses a stroke length between 4.1 and 5.1 inches which includes a range from about 104mm to 129 mm).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cylinder of Po to take on the dimensions as taught by Bierdeman as such dimensions allow for sufficient firing force to be generated while still being accommodated as a handheld compact tool. Further it is noted that it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” per In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04(IV)(A).
Further with respect to the stroke length, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this instance the stroke length ranges of Bierdeman overlap those as claimed. 

Claims 1-5, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037), in view of Po (US PGPUB 2019/0126453).

Regarding Claim 1, Sato discloses a nail gun (1; Figure 1), comprising: 
a housing (2); 
a power output assembly (7) disposed at least in part in the housing (2; Para. 0053); 
a cylinder (20) disposed at least in part in the housing (2); and 
a firing pin (31; Figure 2) configured to perform a nailing operation, wherein the firing pin (3) is provided with a first drive teeth (of rack 30 and section 37) capable of being driven (Para. 0063, 0065), the first drive teeth (of 30, 37) comprises a locking tooth (37), wherein the locking tooth (37) engages with a roller wheel (33) provided on a shaft (of 34 as shown a shaft is clearly present in order to rotatably mount roller 33 per Para. 0064) such that the wheel (33) is rotatable about a rotating axis (Paras. 0064-0065).
However, Sato does not disclose the locking tooth (37) is provided with a rotating shaft, the rotating shaft is provided with a roller wheel, and the roller wheel is rotatable about a rotating axis.  
Attention can be brought to Po (see the 102 rejection above) which teaches a locking tooth (lower most tooth 824; tooth furthest from 821 (Fig.5); Para. 0039) provided with a rotating shaft (826), the rotating shaft is provided with a roller wheel (body 827), and the roller wheel (827) is rotatable about a rotating axis (about axis of 826; Para. 0035).  
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention of Sato such that the roller is mounted via a shaft on a tooth of the firing pin as taught by Po because Applicant has not disclosed that  such arrangement provides an advantage, is used for a particular purpose, or solves a stated problem other than what is already solved by Sato. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Sato because in either instance wear on the firing pin is reduced via the use of the roller as disclosed by Sato (see Paras. 0072-0074).
Therefore, it would have been an obvious matter of design choice to modify Sato to obtain the invention as specified in the claim.
Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the roller being on the firing pin instead of the driver/lifter mechanism. In this instance, reversing the function of reducing the wear between teeth by moving the roller to the firing pin instead of the drive/lifting mechanism would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.

Regarding Claim 2, Sato, as modified discloses several features of the claimed invention but does not readily disclose a radius of the roller wheel (33 incorporated onto 37) is greater than or equal to a length of a connecting line between a tooth crest of the locking tooth (37) and an axis center of the rotating shaft, however, in order to gain the benefits of the roller contacting the teeth of the drive mechanism, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have embodied the radius of the roller wheel to be greater than the connecting line as claimed.   

Regarding Claims 3-5, Sato, as modified discloses several features of the claimed invention but fails to disclose the manner in which the shaft is connected to the tooth (37) and the manner in which the roller wheel (33) is connected to the shaft. However it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention of Sato such that the shaft is rotatably or fixedly connected to the locking tooth and the wheel is fixedly or rotatably connected to the shaft because Applicant has not disclosed that such arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Sato because in either instance wear on the firing pin is reduced via the use of the roller as disclosed by Sato (see Paras. 0072-0074) which will readily rotate and smoothly engage the teeth accordingly.
Therefore, it would have been an obvious matter of design choice to modify Sato to obtain the invention as specified in the claim.

Regarding Claim 11, Sato, as modified discloses the rotating axis is perpendicular an extension direction of ACTIVE 56538967v138the firing pin (31 as shown).  

Regarding Claim 12, Sato, as modified discloses the roller wheel (33) is disposed on the one of the first drive teeth (37) farthest from the cylinder (20).  

Regarding Claim 14, Sato, as modified discloses the nail gun further comprises a drive member (pinion 32) disposed between the firing pin (31) and the power output assembly (7) and the drive member (32) comprises second drive teeth (as shown) for engaging with the first drive teeth (of 30, 37) of the firing pin (31; Paras. 0061-0065).  

Regarding Claim 15, Sato, as modified discloses the drive member (32) further comprises a release portion (as shown in Figure 2) for releasing the firing pin (31) to move towards the cylinder and the release portion and the second drive teeth (of 32) are disposed on a circumference of the driving member (32 as shown).  

Regarding Claim 16, Sato, as modified discloses a nail gun (1; Figure 1), comprising: 
a housing (2) formed with a first accommodating space (area comprising 7; Para. 0053) and a second accommodating space (area comprising cylinder 20); 
a power output assembly (7) disposed at least in part in the first accommodating space (as shown in Figure 1); 
a cylinder (20) disposed at least in part in the second accommodating space (of 2); 
a firing pin (31; Figure 2) configured to perform a nailing operation; and 
a drive member (32) configured to drive the firing pin (31); 
wherein the firing pin is provided with a first drive teeth (of rack 30 and section 37) capable of being driven (Para. 0063, 0065); and 
a rotating shaft (of roller 33 as shown) provided with a roller wheel (33), the roller wheel (33) is capable of rotating about a rotating axis (as shown; see Paras. 0064-0065), and the drive member (32) comprises a second drive teeth (of 32).

However, Sato does not disclose the firing pin is provided with a rotating shaft, the rotating shaft is provided with a roller wheel, and the roller wheel is rotatable about a rotating axis wherein the second drive teeth of the drive member (32) are capable of being engaged by the wheel.  
Attention can be brought to Po (see the 102 rejection above) which teaches a firing pin (8) provided with a rotating shaft (826), the rotating shaft is provided with a roller wheel (body 827), and the roller wheel (827) is rotatable about a rotating axis (about axis of 826; Para. 0035) and a drive member (6) comprises a second drive teeth (61) capable of being engaged with the roller wheel (827; Para. 0037).
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention of Sato such that the roller is mounted via a shaft on a tooth of the firing pin as taught by Po because Applicant has not disclosed that  such arrangement provides an advantage, is used for a particular purpose, or solves a stated problem other than what is already solved by Sato. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Sato because in either instance wear on the firing pin is reduced via the use of the roller as disclosed by Sato (see Paras. 0072-0074).
Therefore, it would have been an obvious matter of design choice to modify Sato to obtain the invention as specified in the claim.
Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the roller being on the firing pin instead of the driver/lifter mechanism. In this instance, reversing the function of reducing the wear between teeth by moving the roller to the firing pin instead of the drive/lifting mechanism would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.

 
Regarding Claim 17, Sato, as modified discloses the nail gun further comprises a connecting base connected to the cylinder (20; shown in Figure 1), however, Sato does not disclose the connecting base is provided with a first through hole through which the firing pin passes and exhaust ports for discharging gas, and the exhaust ports are distributed around the connecting base.  
Attention can again be brought to the teachings of Po which disclose such a feature (see 102 rejection of Claim 17 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporates through holes and exhaust ports in the manner as claimed into Sato as taught by Po in order to ensure proper firing and exhausting of the gas thereby ensuring proper operation. 

Regarding Claim 18, Sato, as modified discloses the cylinder (20) and the connecting base are connected to each ACTIVE 56538967v140other such that a first space and a second space capable of being divided (during firing multiple spaces are formed above and below) into by the piston (21) are formed and the exhaust ports are disposed in the second space (as shown in Po).  

Regarding Claim 19, Sato, as modified discloses several features of the claimed invention but does not readily disclose a radius of the roller wheel (33 incorporated onto 37) is greater than or equal to a length of a connecting line between a tooth crest of the locking tooth (37) and an axis center of the rotating shaft, however, in order to gain the benefits of the roller contacting the teeth of the drive mechanism, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have embodied the radius of the roller wheel to be greater than the connecting line as claimed.   

Regarding Claim 20, Sato, as modified discloses the drive member (32) is configured to rotate about an axis (of shaft 9) parallel to the rotating axis (of 33) and the rotating axis is perpendicular an extension direction of the firing pin (31 as shown).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037), in view of Po (US PGPUB 2019/0126453), as applied to Claim 1, and in further view of Bierdeman (US PGPUB 2019/0375084-cited in IDS)
Regarding Claims 9 and 10, Sato, as modified, discloses several features of the claimed invention and further discloses the firing pin (31) comprises a piston (21) disposed in the cylinder (20) but fails to disclose a radius of the cylinder is configured to be greater than or equal to 21 mm and less than or equal to 24 mm and a volume of the cylinder is configured to be greater than or equal to 180 ml and less than or equal to 260 ml and is further silent on a stroke of the piston in the cylinder is greater than or equal to 82 mm and less than or equal to 105 mm.  
Attention can be brought to the teachings of Bierdeman which includes a nail gun (10; Figure 1) comprising similar structure wherein a radius of a cylinder (18; Figure 5) is configured to be greater than or equal to 21 mm and less than or equal to 24 mm (see Para. 0038 which discloses a radius of 1.732 inches which is approx. 21.9mm) and a volume of the cylinder (18) is configured to be greater than or equal to 180 ml and less than or equal to 260 ml (see Para. 0038 which discloses a 10.8 cubic inch volume which is approx. 176 ml) and a stroke of a piston in the cylinder (18) is greater than or equal to 82 mm and less than or equal to 105 mm (see Para. 0037 which discloses a stroke length between 4.1 and 5.1 inches which includes a range from about 104mm to 129 mm).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cylinder of Sato to take on the dimensions as taught by Bierdeman as such dimensions allow for sufficient firing force to be generated while still being accommodated as a handheld compact tool. Further it is noted that it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” per In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04(IV)(A).
Further with respect to the stroke length, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this instance the stroke length ranges of Bierdeman overlap those as claimed. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Wechselberger (US PGPUB 2020/0164498), Pomeroy (US PGPUB 2020/0230791) discloses a drive mechanism with roller type structures for engaging teeth of a firing pin.
	-Po (US PGPUB 2020/0338708), Po (US PGPUB 2020/0282534), Po (US PGPUB 2020/0346333), Po (US PGPUB 2019/0126452) all discloses rollers provided with the firing pin.
	-Ueda (US PGPUB 2021/0308852) discloses a lifter/driver mechanism with a pivoting non-cylindrical roller configured to engage a bottom tooth of the firing pin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/28/2022